Case 21-04729 Doc 78-1 Filed 05/10/21 Entered 05/10/21 09:25:40 Desc Exhibit
A: Notice of Final Day to File Proofs of Claim Against Meathead Restaura Page 1 of 1


                             IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF ILLINOIS
                                         EASTERN DIVISION

In Re:                                              )      Case Number: 21-04731
                                                    )
MEATHEAD RESTAURANTS, LLC,                          )
                                                    )      Chapter: 11
                 Debtor.                            )      Honorable Timothy A. Barnes

                           NOTICE OF FINAL DAY TO FILE PROOFS OF CLAIMS

TO:      CREDITORS WHO WISH TO FILE CLAIMS AGAINST MEATHEAD RESTAURANTS, LLC

          On April 9, 2021, Meathead Restaurants, LLC filed a Chapter 11 bankruptcy petition. If you wish
to file a claim against the bankruptcy estate of Meathead Restaurants, LLC for a debt that arose before
April 9, 2021, you must file a Proof of Claim on or before June 29, 2021.1

       All claims must be filed either (i) electronically or (ii) mailed to the Clerk’s Office, at the following
address, so that they are received on or before June 29, 2021:

                                      Clerk of the U.S. Bankruptcy Court
                                        219 South Dearborn Suite 710
                                            Chicago, Illinois 60604

        If you fail to file a timely claim, your claim may not be allowed, and you may also be barred from
voting on a proposed Plan of Reorganization and from receiving any distribution from the Debtor’s
bankruptcy estate.

        Under the law some parties need not file claims. See 11 U.S.C. § 1111(a) for a description of who
does not need to file a claim. Parties must rely on their own inspection of the Bankruptcy Code and Rules
and the Debtor’s schedules or advice of counsel to determine whether to file a claim.

Dated: May 6, 2021                                  Respectfully submitted,


                                                    Meathead Restaurant, LLC, debtor and debtor-in-
                                                    possession,


                                                    By:      /s/ David A. Warfield
                                                             David A. Warfield (MO-34288)
                                                             One US Bank Plaza – Suite 2700
                                                             St. Louis, Missouri 63101
                                                             Telephone: (314) 552-6000
                                                             Facsimile: (314) 552-7000
                                                             dwarfield@thompsoncoburn.com

                                                    Proposed Attorneys for the Debtor




1The final day for Governmental Units, as defined in 11 U.S.C. § 101(27), to file proofs of claim is
October 6, 2021.
